DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Swami (7,177,272), and further in view of Tobagi (2002/0080721).

Regarding claim 1, Swami discloses a preservation method for preserving a a congestion window of second data transmitted by a first terminal to a second terminal  connected to at least one access device of a communications network, the method being carried out by a node of the communications network capable of routing said second data, and comprising: (See Swami fig. 3; retaining congestion window (e.g. preserved); TCP sender (e.g. first terminal) sends second data (bottom P1) to TCP receiver (e.g. second terminal) connected by a LDN (e.g. access device/node) which all combined make up a communication network)
determining an inability of the at least one access device to transmit first data received from the first terminal to the second terminal, (See Swami col.7,lines 17-25; LDN node determines if packet loss has occurred (e.g. inability to transmit first data); first data is first P1 in fig. 3)
processing the first data received from the first terminal during the determined inability of the at least one access device, and (See Swami col.7,lines 17-25, fig. 3; LDN processing the first data received and creates an ELN signal)
transmitting a notification message to the first terminal indicating that the processed first data are not subject to congestion. (See Swami col.7,lines 17-25, fig. 3; LDN transmits ELN signal (e.g. notification message) to the TCP sender (e.g. first terminal) which retains congestion window (e.g. not subject to congestion))
Swami does not explicitly disclose wherein maintaining a congestion window does not reduce a transmission rate.  However, Tobagi does disclose wherein maintaining a congestion window does not reduce a transmission rate.  (See Tobagi para. 9, last 6 lines; transmission rate increases with congestion window increase and is reset to a small value when packet loss occurs)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Swami to include the teaching wherein maintaining a congestion window does not reduce a transmission rate of Tobagi with the motivation being conform to the TCP standards set forth by IEEE and RFC standards which saves time and money and further to transmit data at the fastest rate possible with minimal packet loss and retransmissions which is optimal for network resource usage and reduces delay.

Regarding claim 2, Swami in view of Tobagi discloses the preservation method as claimed in claim 1, wherein the processing step comprises a step of storing the received first data in a non-transitory computer-readable medium. (See Swami col.7,lines 17-25; LDN node has a processor and memory which stores packets before they are sent onward)

Regarding claim 8, Swami in view of Tobagi discloses the preservation method as claimed in claim 1, wherein the processing the first data transmitted by the first terminal is relative to a validity parameter of said first data.  (See Swami col. 10, lines 30-32; using a checksum (e.g. validity parameter) to determine if there are errors)

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Swami (7,177,272), and further in view of Tobagi (2002/0080721) and further in view of Frisch (7,106,742).

Regarding claim 3, Swami in view of Tobagi discloses the preservation method as claimed in claim 1.   Swami in view of Tobagi do not explicitly disclose wherein the processing comprises deleting the received first data.  However, Frisch does disclose wherein the processing comprises deleting the received first data.  (See Frisch col. 7, lines 22-24; received data is deleted)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Swami in view of Tobagi to include the teaching of wherein the processing comprises deleting the received first data of Frisch with the motivation being to prevent buffer overflow and further to clear up resources for other uses when storing of successfully transmitted data is no longer needed.
	
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Swami (7,177,272), and further in view of Tobagi (2002/0080721) and further in view of Solomon (2004/0039986).

Regarding claim 7, Swami in view of Tobagi discloses the preservation method as claimed in claim 1.  Swami in view of Tobagi does not explicitly disclose transmitting the processed first data to the second terminal via the at least one access device in response to the node obtaining information indicating that the at least one access device is able to transmit the first data.  However, Solomon does disclose transmitting the processed first data to the second terminal via the at least one access device in response to obtaining information indicating that the at least one access device is able to transmit the first data.  (See Solomon para. 70; transmitting data (e.g. device that transmits is access device) after a CRC check is performed and passed (e.g. able to transmit) from an ingress device to an egress device; see also fig. 8, 9)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Swami in view of Tobagi to include the teaching of transmitting the processed first data to the second terminal via the at least one access device in response to obtaining information indicating that the at least one access device is able to transmit the first data of Solomon with the motivation being to save network bandwidth by not sending error ridden packets which will likely be useless and further to prevent network congestion caused by error ridden packets.


Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Swami (7,177,272), and further in view of Tobagi (2002/0080721).

Regarding claim 9, Swami discloses a determination method for determining a congestion window of second data by a first terminal to a second terminal connected to an access device a communications network, carried out by the first terminal waiting for an acknowledgement message for first data, wherein the determination method comprises: (See Swami fig. 3; retaining congestion window (e.g. preserved); TCP sender (e.g. first terminal) sends second data (bottom P1) to TCP receiver (e.g. second terminal) connected by a LDN (e.g. access device/node) which all combined make up a communication network)
receiving, from a node of the communications network capable of routing said first data, a notification message indicating that first data processed by the node are not subject to congestion during an inability of the access device to transmit said first data to the second terminal, and (See Swami col.10, lines 21-26; data transverses intermediary nodes including LDN (e.g. capable or routing the data to the destination); col.7,lines 17-25, fig. 3; LDN transmits ELN signal (e.g. notification message) to the TCP sender (e.g. first terminal) which retains congestion window (e.g. not subject to congestion); intermediary access device can’t transmit due to packet error)
Swami discloses determining to not reducing the congestion window.  (See Swami fig. 3)  Swami does not explicitly disclose wherein determining to maintaining a congestion window which directly corresponds to a transmission rate.  However, Tobagi does disclose wherein determining to maintaining a congestion window which directly corresponds to a transmission rate.  (See Tobagi para. 9, last 6 lines; transmission rate increases with congestion window size until a congestion window size reset)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Swami to include the teaching wherein determining to maintaining a congestion window which directly corresponds to a transmission rate of Tobagi with the motivation being conform to the TCP standards set forth by IEEE and RFC standards which saves time and money and further to transmit data at the fastest rate possible with minimal packet loss and retransmissions which is optimal for network resource usage and reduces delay.

	Regarding claim 12, Swami in view of Tobagi discloses the determination method as claimed in claim 9, wherein the non-congestion message comprises an identifier of the at least one access device that is unable to transmit the received first data.  (See Swami col. 10, lines 33-44; LDN copies enough data from headers (e.g. identifier) and embeds in signaling protocol and sends to source)


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Swami (7,177,272), and further in view of Tobagi (2002/0080721).

	Regarding claim 13, Swami discloses a device for preserving a congestion window of second data transmitted by a first terminal to a second terminal connected to at least one access device of a communications network, capable of routing said second data of said network and comprising:
	a processor; and
	a non-transitory computer-readable medium comprising instructions stored thereon, which when executed by the processor configure the device for preserving to: (See Swami fig. 3; retaining congestion window (e.g. preserved); TCP sender (e.g. first terminal) sends second data (bottom P1) to TCP receiver (e.g. second terminal) connected by a LDN (e.g. access device/node) which all combined make up a communication network; LDN has a processor executing an algorithm stored in memory)
determining an inability of the at least one access device to transmit first data received from the first terminal to the second terminal, (See Swami col.7,lines 17-25; LDN node determines if packet loss has occurred (e.g. inability to transmit first data); first data is first P1 in fig. 3)
processing the first data received from the first terminal during the determined inability of the at least one access device, and (See Swami col.7,lines 17-25, fig. 3; LDN processing the first data received and creates an ELN signal)
transmitting a notification message to the first terminal indicating that the processed first data are not subject to congestion. (See Swami col.7,lines 17-25, fig. 3; LDN transmits ELN signal (e.g. notification message) to the TCP sender (e.g. first terminal) which retains congestion window (e.g. not subject to congestion))
Swami does not explicitly disclose wherein maintaining a congestion window does not reduce a transmission rate.  However, Tobagi does disclose wherein maintaining a congestion window does not reduce a transmission rate.  (See Tobagi para. 9, last 6 lines; transmission rate increases with congestion window increase and is reset to a small value when packet loss occurs)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Swami to include the teaching wherein maintaining a congestion window does not reduce a transmission rate of Tobagi with the motivation being conform to the TCP standards set forth by IEEE and RFC standards which saves time and money and further to transmit data at the fastest rate possible with minimal packet loss and retransmissions which is optimal for network resource usage and reduces delay.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Swami (7,177,272), and further in view of Tobagi (2002/0080721).

	Regarding claim 14, Swami discloses a device for determining a congestion window of second data destined for a second terminal connected to at least one access device of a communications network, waiting for an acknowledgement message for first data, the device for determining comprising: (See Swami fig. 3; retaining congestion window (e.g. preserved); TCP sender (e.g. first terminal) sends second data (bottom P1) to TCP receiver (e.g. second terminal) connected by a LDN (e.g. access device/node) which all combined make up a communication network)
	a receiver capable of receiving, from a node of the communications network capable of routing said first data, a notification message indicating that the first data processed by the node are not subject to congestion during an inability of the at least one access device to transmit said first data to the second terminal, 
a processor; and
a non-transitory computer-readable medium comprising instructions stored thereon, which when executed by the processor configure the processor to (See Swami col.10, lines 21-26; data transverses intermediary nodes including LDN (e.g. capable or routing the data to the destination); col.7,lines 17-25, fig. 3; LDN transmits ELN signal (e.g. notification message) to the TCP sender (e.g. first terminal) which retains congestion window (e.g. not subject to congestion); intermediary access device can’t transmit due to packet error; TCP sender has a processor executing an algorithm stored in memory and a transmitter/receiver that receives and transmits as shown in for example fig. 3)
Swami discloses determining to not reducing the congestion window.  (See Swami fig. 3)  Swami does not explicitly disclose wherein determining to maintaining a congestion window which directly corresponds to a transmission rate.  However, Tobagi does disclose wherein determining to maintaining a congestion window which directly corresponds to a transmission rate.  (See Tobagi para. 9, last 6 lines; transmission rate increases with congestion window size until a congestion window size reset)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Swami to include the teaching wherein determining to maintaining a congestion window which directly corresponds to a transmission rate of Tobagi with the motivation being conform to the TCP standards set forth by IEEE and RFC standards which saves time and money and further to transmit data at the fastest rate possible with minimal packet loss and retransmissions which is optimal for network resource usage and reduces delay.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Swami (7,177,272), and further in view of Tobagi (2002/0080721).

Regarding claim 16, Swami discloses a non-transitory computer-readable medium comprising program code instructions stored thereon for carrying out a preservation method for preserving a congestion window of second data transmitted by a first terminal to a second terminal connected to at least one access device of a communications network, when the instructions are executed by a processor of a node of the communications network capable of routing said second data, wherein the instructions configure the node to: (See Swami fig. 3; retaining congestion window (e.g. preserved); TCP sender (e.g. first terminal) sends second data (bottom P1) to TCP receiver (e.g. second terminal) connected by a LDN (e.g. access device/node) which all combined make up a communication network; LDN has a processor executing an algorithm stored in memory (e.g. non-transitory computer-readable medium))

determining an inability of the at least one access device to transmit first data received from the first terminal to the second terminal, (See Swami col.7,lines 17-25; LDN node determines if packet loss has occurred (e.g. inability to transmit first data); first data is first P1 in fig. 3)
processing the first data received from the first terminal during the determined inability of the at least one access device, and (See Swami col.7,lines 17-25, fig. 3; LDN processing the first data received and creates an ELN signal)
transmitting a notification message to the first terminal indicating that the processed first data are not subject to congestion. (See Swami col.7,lines 17-25, fig. 3; LDN transmits ELN signal (e.g. notification message) to the TCP sender (e.g. first terminal) which retains congestion window (e.g. not subject to congestion))
Swami does not explicitly disclose wherein maintaining a congestion window does not reduce a transmission rate.  However, Tobagi does disclose wherein maintaining a congestion window does not reduce a transmission rate.  (See Tobagi para. 9, last 6 lines; transmission rate increases with congestion window increase and is reset to a small value when packet loss occurs)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the article of manufacture of Swami to include the teaching wherein maintaining a congestion window does not reduce a transmission rate of Tobagi with the motivation being conform to the TCP standards set forth by IEEE and RFC standards which saves time and money and further to transmit data at the fastest rate possible with minimal packet loss and retransmissions which is optimal for network resource usage and reduces delay.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Swami (7,177,272), and further in view of Tobagi (2002/0080721).

Regarding claim 17, Swami discloses a non-transitory computer-readable medium comprising program code instructions stored thereon for carrying out a method for determining a congestion window of second data by a first terminal to a second terminal connected to an access device of a communications network, when the instructions are executed by a processor of the first terminal, wherein the instructions configure the first terminal to carry out the method while waiting for an acknowledgement message for first data, wherein the method comprises: (See Swami fig. 3; retaining congestion window (e.g. preserved); TCP sender (e.g. first terminal) sends second data (bottom P1) to TCP receiver (e.g. second terminal) connected by a LDN (e.g. access device/node) which all combined make up a communication network)
receiving, from a node of the communications network capable of routing said first data, a notification message indicating that first data processed by the node are not subject to congestion during an inability of the access device to transmit said first data to the second terminal, and (See Swami col.10, lines 21-26; data transverses intermediary nodes including LDN (e.g. capable or routing the data to the destination); col.7,lines 17-25, fig. 3; LDN transmits ELN signal (e.g. notification message) to the TCP sender (e.g. first terminal) which retains congestion window (e.g. not subject to congestion); intermediary access device can’t transmit due to packet error)
Swami discloses determining to not reducing the congestion window.  (See Swami fig. 3)  Swami does not explicitly disclose wherein determining to maintaining a congestion window which directly corresponds to a transmission rate.  However, Tobagi does disclose wherein determining to maintaining a congestion window which directly corresponds to a transmission rate.  (See Tobagi para. 9, last 6 lines; transmission rate increases with congestion window size until a congestion window size reset)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Swami to include the teaching wherein determining to maintaining a congestion window which directly corresponds to a transmission rate of Tobagi with the motivation being conform to the TCP standards set forth by IEEE and RFC standards which saves time and money and further to transmit data at the fastest rate possible with minimal packet loss and retransmissions which is optimal for network resource usage and reduces delay.


Allowable Subject Matter
Claims 4-6 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CLAWSON whose telephone number is (571)270-7498. The examiner can normally be reached M-F 7:30-5:00 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on (571) 272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen J Clawson/           Primary Examiner, Art Unit 2461